Title: Enclosure: Matthew Clarkson to Timothy Pickering, 23 October 1793
From: Clarkson, Matthew
To: Pickering, Timothy


            
              
                Sir
                Philada Oct. 23—1793
              
              I think it may be concluded that the state of the mortal sickness is become more
                favorable, this appears from the decrease of funerals in the City generally, and at
                the Hospital at Bush-Hill It is not possible to ascertain, with any degree of
                precission the degree in which it has abated.
              The general appearance is pleasing, the Physicians have fewer applications from new
                patients, the proportion of those who recover is abundantly greater than at the
                commencement of the disease. The general Countenance of these Citizens who remain,
                has changed, there is an obvious difference in their looks, a cheerfulness hath
                taken place of a general gloom which not long since overspread every face; several
                Shops & stores which were shut up, are again opened.
              I have herewith sent you a New York paper in which I find a pretty accur[at]e
                Account of the funerals from the first of August to the 11th October, this is the
                best which can at present be obtained. since that
                time the funerals amount to aboutto the present day. I am very respectfully
                Sir—Your most obt servt
              
                Matth. Clarkson
              
            
            
            
              Particulars since the 11⟨th Oct⟩ober
              

                
                  Christ Church
                  19
                  }
                  43
                   
                
                
                  St Peters
                  17
                   
                
                
                  St Pauls
                  7
                   
                
                
                  Germ. Lutheran
                  110
                  }
                  158
                   
                
                
                  Calv:
                  48
                   
                
                
                  Friends
                   
                   
                  56
                   
                
                
                  Romans
                   
                   
                  34
                   
                
                
                  Methodists
                   
                   
                  18
                   
                
                
                  Potters field
                   
                   
                  313
                   
                
                
                   
                   
                   
                  642
                   to 19th October
                
              
              You will observe that returns from some of the Congegrations are not included in
                the above—for which may be added to that period—say 58—which will make the whole
                from the 11th to 19 inclusive 700.
              Note the Potter’s Field return is up to the 22d and inclusive.
            
          